Title: To John Adams from Henry Marchant, 17 July 1789
From: Marchant, Henry
To: Adams, John


Private
Dear sir
Newport July 17th. 1789

I have yet to acknowledge Your Politeness and Kindness in ranking me in the List of your Friends, by your letter of Invitation to an epistolary Correspondence previous to your embarking for Europe. It was truly flattering to my Pride. My leaving Congress, and being much out of the Circle of Information, whereby I might in some little Measure have repaid those Obligations which Your letters must have laid me under, prevented my making that use of the Honor Your proposal conferred upon me, which it was my full inclination to have done.—In two instances however I made Attempts by Gentlemen of my Acquaintance, both of whom after They were possessed of my letters relinquished their Voyages.
I have participated in and enjoyed the Dignity Honor and Advantages in common with the rest of Our Friends and Countrymen, which Your abilities Wisdom and Integrity have procurr’d to our dear Country. Dear it will allways be to me, tho’ a base and ungrateful host have risen up, interceded with Tories, Speculation and Characters which in our dark Days had kept behind the Scene, to snatch the Honors and Advantages from, as well as to rob and plunder, every noble Adventure in the great Cause; and who dreadfully in early Day put life and Fortune to the Hazard.—Such was the rash Rebellion in the Massachusetts:—Such has been and still is (tho’ under the dignified Cloak of Law) the System of, I was about to say Government, Power in this State—After having for a series of years, nay from the Stamp Act to the Conclusion of our glorious Revolution pursued one steady Line of Duty to my Country sacrificing my Time the most valuable part of my Life; submitting to the Ravages & Destruction of the War upon my Property without resigning, and indeed to the baseness of the sly and insidious acts of such as were ever debasing Our Contl. currency to answer their private selfish Ends—Instead of the Thousand Blessings I had anticipated for my Country, and in which I hoped to participate, at the ushering in of Peace—Instead of the Security we ever presumed we come purchasing by the arduous Struggle;—An unexpected set of Men took the Reigns of Government here, and struck such a leveling Stroke at Property, and aimed it with such a Will (if their Power could have reached as far as they looked, to have cancelled the whole national Debt—I never bought or sold a publick Security:—all I could spare I early lent either to the United States or to this State:—and this State have cancelled their Debt, if such an act in a future Day can be sanctioned as law—From the Moment Their System took Place it has been out of the Creditors Power to call for his own.—Business, especially in my Profession, has been almost entirely stagnated.—Thus circumstanced I stand, strugling against a Torrent of Ignorance and Wickedness,—As one of the minority my utmost exertions in the legislature, as well as out of it, have been and still are made to obtain an Adoption of the Constitution—the Paper-Money System has been the only real Motives in the Opposition.—That out of the Way, and I am confident this State could have been one of the first for the Adoption—The Majority rather decreases; many are growing sick of Their Situation;—and I have hopes that, in the Course of the Fall or Winter Our People will open Their Eyes:—If they do, they will start with horror from their past Infatuation and fly to the Adoption of the Constitution, as to the Horns of the Altar:—But too late to save Numbers of Widows Orphans and honest Citizens from Poverty and Want, who were in Plenty and Affluence; at least in the Enjoyment of a comfortable Property—
I have often recollected several of Your prophetick Declarations—The solemn one you made on the Floor of Congress respecting the late Confederation, just as we had closed it, hath come to pass:—and what we then thought of most solemn Consideration, has proved most joyous, glorious and honorable for this Country—Your prophetick Declaration as to myself, You will begin to believe with me will never come to pass—It will be of no Consequence to the Publick if it does not; and I hope no bad one to me. I wish ever to court the good Opinion of my Country as far as may be consistant with Honor and Probity:—I esteem, I reverence the voice of the People, next to the Voice of God.—But They will be something carried off the Ground;—Infatuation will for a Time fasten upon them—An honest Man cannot, will not shift his Ground, but will remain steady, and pursue every Plan and make every Effort to bring them back to a sense of Honor Virtue and Stability—As this State now Stands, and as I stand within its Circle I know not, if any of us will pass in Review before the Honorable Nomination to Offices under the new Constitution;—or if with any Propriety we might; I feel a Delicacy and a Pain in suggesting the thoughts even to one whom I know to be my Friend, and would be generous to gratify me in any reasonable Wish within His Power; and still more generous in forgiving the Impropriety of a Request and that Partiallity we too often feel for ourselves.—
I observed before that I have spent much of the Prime of Life, and that too unrewarded; but by my own conscious Feelings, in the publick Cause—after which it was tedious and irksome again to enter, and to begin anew, the Circuit of Courts:—But still more disagreable I confess to find by a System of Laws little or no Business in the Profession to attend—I wish to live either by my Profession or in some Department, requiring the Knowledge of it; and in which I might in some good measure still serve that Publick, in whose Interests I have for many years beeninlisted; and be receiving some honest Benefit to myself—I know of no Person better acquainted with my Character, Abillities, Inclinations and Sensations than my Friend to whom in Confidence I now write.—I have said enough; perhaps too much.—If so, He will not chide but pass it by—I know I have Friends in our mutual Friends Richd. H. Lee, Olr. Ellsworth and others in the Senate and in the Hon’ble Assembly—To his Excellency I have been personally known in sundry Interviews of a publick Nature from Congress and this State, as well as in my private Character; but I know not that I am known to Him as of the Profession. I mention no particular Respects to them thro’ you Sir, as I do not wish at present it should be known I had written this Letter—
I hope Mrs. Adams, Son &c. had a pleasant Passage thro’ the Sound, and a happy meeting with Mr. Adams in Health—My Dear Sir, you perceive with what freedom I have wrote, notwithstanding the accumulated Honors bestowed upon my Friend. I believe Him in private Life, the same, He ever was.—In publick the same extending His Usefulness as His Country has enlarged His Circle and increased His Opportunities—In my small Circle I too pride myself in being the same, wishing every Increase of Good to my Country, and of Honor and Glory to Him who thro’ divine Providence hath done so much for it; and happy in subscribing myself His most / assured Friend / and humble Servt.
Henry Marchant